Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 02/12/21.
Claims 1-30 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 10/28/21 have being considered by the examiner and made of record in the application file.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 05/27/21 & 05/27/21 are accepted by the examiner.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-20, 22 & 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (hereinafter referred as Charles) International Publication Number WO 2019/212546 A1 (as disclosed in the IDS), in view of ZHU et al. (hereinafter referred as ZHU) US Patent Application Publication No. 2021/0007011 A1.
Regarding claims 1 & 26: Charles discloses a node (See FIG. 2 & Para. 0331; sBH gNB 220)/a method for wireless communication in a wireless multi-hop network, comprising: 
a memory (See FIG. 9; Network entity (i.e., sBH gNB) includes a memory 922); and one or more processors (See FIG. 9; Network entity (i.e., sBH gNB) includes a processor 921), coupled to the memory, configured to: 
receive, via a first signaling connection with a control node (See FIG. 2 & Para. 0331; AMF 250), a request to set up or modify a user plane interface tunnel associated with the control node and a child node of the node (See FIG. 2 & Para. 0032-0035; the AMF requests the sBH gNB 220 to set up a PDU session between the UE and the donor gNB, the PDU session is a tunneling connection in its general meaning and associated with the AMF, as the AMF is involved in its establishment);
transmit, via a second signaling connection with a management node (See FIG. 2 & Para. 0331; sBH gNB 230) that manages a wireless multi-hop network configuration for the control node node (SBH gNB 230 manages the backhaul acceptance or rejection), an indication of quality of service information associated with the request from the control node (See FIG. 2 & Para. 0032-0035; Xn Backhaul request for PDU session comprises QoS information); and 
receive, via the second signaling connection with the management node, a backhaul configuration for the wireless multi-hop network based at least in part on the indication of the quality of service information (See FIG. 2 & Para. 0036; Xn Backhaul Rsp  indicates backhaul acceptance or rejection).
Charles does not explicitly disclose an indication of quality of service information associated with the request.
However, ZHU from the same field of endeavor discloses transmit, via a second signaling connection with a management node that manages a wireless multi-hop network configuration for the control node, an indication of quality of service information associated with the request from the control node (See Para. 0195, 0210 &  222, the DgNB adjusts the relay link based on the flow control information).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an indication of quality of service information associated with the request as taught by ZHU in the system of Charles  to properly adjust flow control based on obtained feedback information  (See Para. 0004; lines 3-4).
Regarding claim 2: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the child node is in a radio resource control connected mode with the control node (See FIG. 2 7 Para. 0031).
Regarding claims 3 & 14: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the management node is a first integrated access and backhaul (IAB) donor and the control node is a second IAB donor or a base station that is separate from the management node (See FIG. 2 donor gNB).
Regarding claims 4 & 15: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the first signaling connection is a radio resource control connection or an F1 control plane interface connection, and wherein the second signaling connection is a radio resource control connection or an F1 control plane interface connection (See FIG. 2 & Para. 0032; Xn interface).
Regarding claims 5 & 16: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node,  wherein the user plane interface tunnel is an F1 user plane interface tunnel for the child node, and wherein the child node is a user equipment or a mobile termination component of the child node (See FIG. 2 & Para. 0032; UE 210).
Regarding claims 6 & 17: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the request to set up or modify the user plane interface tunnel is included in one of a user equipment context setup request message or a user equipment context modification request message (See Para. 0034; service request).
Regarding claim 7: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein quality of service information is included in the request or derived from the request (See FIG. 2 & Para. 0032-0035; Xn Backhaul request for PDU session comprises QoS information).
Regarding claim 8: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the request indicates at least one of: quality of service information for a data radio bearer between the control node and the child node, quality of service information for a flow mapped to a data radio bearer between the control node and the child node, or a combination thereof (See FIG. 2 & Para. 0032-0035).
Regarding claim 9: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the indication of the quality of service information includes at least one of: quality of service information included in the request to set up or modify the user plane interface tunnel (See FIG. 2 & Para. 0032-0035; Xn Backhaul request for PDU session comprises QoS information).
Regarding claims 10 & 18: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the indication of the quality of service information includes at least one of: a control node identifier that identifies the control node (See Para. 0044; global cell identifier) OR (See Para. 0075; identifier).
Regarding claims 11, 19, 27 & 29: The combination of Charles and ZHU discloses a node/a method.
Furthermore, Charles disclose a node, wherein the backhaul configuration includes at least one of: a configuration for setting up a backhaul radio link control channel at a mobile termination component of the node (See Para. 0035).
Regarding claim 20: The combination of Charles and ZHU discloses a node/a method.
Furthermore, Charles disclose a node, wherein the one or more processors are further configured to transmit the backhaul configuration to the node and transmit a second backhaul configuration to the second node based at least in part on the indication of the quality of service information (See FIG. 2 Para. 0032-0035).
Regarding claim 22: The combination of Charles and ZHU discloses a node/a method.
Furthermore, Charles disclose a node, wherein the one or more processors are further configured to transmit a third backhaul configuration to a distributed unit component of an integrated access and backhaul (IAB) donor that terminates a backhaul adaptation protocol route to which the user plane interface tunnel is mapped based at least in part on the indication of the quality of service information (See FIG. 2 Para. 0032-0035).
Regarding claims 12 & 25: The combination of Charles and ZHU discloses a node.
Furthermore, Charles disclose a node, wherein the one or more processors are further configured to: transmit a notification of release of the user plane interface tunnel; and receive an updated backhaul configuration based at least in part on the notification (See Para. 0049 & 0056).
Regarding claims 13 & 28: Charles discloses a management node for wireless communication that manages a configuration of a wireless multi-hop network for a control node (See FIG. 2 & Para. 0331; sBH gNB 230), comprising: 
a memory (See FIG. 9; Network entity (i.e., sBH gNB) includes a memory 922); and one or more processors (See FIG. 9; Network entity (i.e., sBH gNB) includes a processor 921), coupled to the memory, configured to: 
receive, from a node (See FIG. 2 & Para. 0331; sBH gNB 220) that has a first signaling connection with the control node and a second signaling connection with the management node, an indication of quality of service information associated with a request, received by the node via the first signaling connection with the control node, to set up or modify a user plane interface tunnel associated with the control node and a child node of the node (See FIG.2 & Para. 0032-0035, Xn Backhaul request for PDU session comprises QoS information); and 
transmit, to the node via the second signaling connection or to a second node included in a route of the user plane interface tunnel, a backhaul configuration for the wireless multi-hop network based at least in part on the indication of the quality of service information (See FIG.2 & Para. 0036, Xn Backhaul RsP indicates backhaul acceptance or rejection).
Charles does not explicitly disclose an indication of quality of service information associated with the request.
However, ZHU from the same field of endeavor discloses transmit, to the node via the second signaling connection or to a second node included in a route of the user plane interface tunnel, a backhaul configuration for the wireless multi-hop network based at least in part on the indication of the quality of service information (See Para. 0190 & 222, the DgNB adjusts the relay link based on the flow control information).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an indication of quality of service information associated with the request as taught by ZHU in the system of Charles  to properly adjust flow control based on obtained feedback information  (See Para. 0004; lines 3-4).


Allowable Subject Matter
9.	Claims 21, 23-24 & 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Cao et al. 2018/0063753 A1 (Title: Optimized train solution) (See Abstract, Para. 00128 & 0132).
	B.	Baek et al. 2018/0014339 A1 (Title: Method and apparatus for specified attach procedure and mobility and paging support in data communication network) (See abstract, Para. 0003-0004 & 0105).
	C.	UIupinar et al. 2010/0260097 A1 (Title: Device mobility for split-cell relay networks) (See abstract, Para. 0055, 0064 & 0123).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469